Citation Nr: 0003900	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected chronic bronchitis 
with restrictive lung disease.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of 
cerebral concussion, including headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1960 to December 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the RO which, 
in part, denied increased ratings for the disabilities now at 
issue on appeal.  

In his substantive appeal, received in May 1996, the veteran 
indicated that he did not "intend to contest" the issues of 
service connection for hypertension, secondary service 
connection for multiple disabilities, including kidney, knee, 
back and neck disabilities, and a total disability rating 
based on individual unemployability.  The RO denied the 
claims for service connection in June 1995, and denied the 
claim for a total rating in July 1995.  The veteran perfected 
an appeal as to these issues.  However, in light of the 
veteran's expressed written desire to withdraw his appeal of 
these issues, the Board will address the remaining issues as 
shown on the first page of this document.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development be accomplished prior to further 
consideration of the veteran's claim.  

Initially, the Board notes that the veteran was scheduled for 
pulmonary and neurological examinations on the same day in 
December 1997.  However, he only showed up for the 
neurological examination.  While it is not clear why he did 
not report for the pulmonary examination, there is evidence 
in the record which suggests that faulty memory may have 
played a role.  (See p. 2 of the February 1995 VA 
neuropsychology report).  In any event, while the March 1999 
Supplemental Statement of the Case (SSOC) noted that the 
veteran had failed to make himself available for a VA 
mandated examination, the veteran was not advised of the 
applicability of 38 C.F.R. § 3.655.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

In addition, the letter informing the veteran of the 
scheduled examination is not in the claims file, and the 
Board has no basis to determine whether he was informed of 
the scheduled appointment.  

The veteran's service-connected cerebral concussion with 
headaches is rated under Diagnostic Codes (DC) 8045-9304.   

Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma 
to the brain, will be rated under the 
diagnostic codes specifically dealing 
with such disabilities.  Purely 
subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be 
rated 10 percent and no more under 
Diagnostic Code 9304.  Ratings in excess 
of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not 

assignable in the absence of a diagnosis 
of multi-infarct dementia associated with 
brain trauma. 

38 C.F.R. § 4.124a, Code 8045 (1999).  

In this case, the veteran contends that he has a number of 
physical and mental problems which are related to his 
service-connected cerebral concussion, including difficulty 
with gait and balance, lack of coordination, visual and 
auditory attention span deficit, and impairment of memory.  A 
determination must be made by a physician as to whether there 
is any objective evidence of neurological disability 
associated with the in-service head injury; and, if so, all 
manifestations and the degree of disability should be 
specified.  A determination should also be made by the 
physician as to whether the veteran has multi-infarct 
dementia associated with brain trauma.  If so, a psychiatric 
examination should be ordered to determine the manifestations 
and degree of severity of any psychiatric manifestations 
referable to the head injury.  Moreover, if the veteran has 
multi-infarct dementia and consideration may be given to 
rating him under the criteria for neuropsychiatric 
disabilities, the revised criteria for psychiatric 
disabilities should be provided the veteran.

Additionally, the most recent VA pulmonary function report 
(November 1994) indicated that the test results, including 
those from two prior studies, were unreliable due to 
inconsistent effort.  The report noted that the studies 
performed that day were not on a volume displacement 
spirometer because the veteran had difficulty breathing into 
the machine.  Thus, it is not clear whether the pulmonary 
findings reported on the November VA examination at that time 
are reliable.  In his substantive appeal in May 1996, the 
veteran reported that his poor effort on pulmonary testing 
was due to the fact that he was recovering from three cracked 
ribs.  Also, it would be helpful if the exact diagnosis of 
his service connected "restrictive lung disease" is 
determined.

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, under the 
circumstances described above, the Board finds that 
additional development is necessary prior to appellate 
review.  Accordingly, the case is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected cerebral concussion and 
respiratory disorders since 1997.  Based 
on his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, and any 
additional VA records not already 
obtained, and associate them with the 
claims folder.  Also, the veteran should 
be advised that that he may submit 
evidence that the residuals of his 
cerebral concussion cause marked 
interference with employment or has 
required frequent periods of 
hospitalization.  

2.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's former employer, [redacted]., 
[redacted], [redacted] and 
obtain copies of any employment medical 
records.  The employer should also note 
the reason for the veteran's termination.  

3.  The veteran should be afforded a VA 
neurological examination.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be accomplished.  
The examiner should determine if the 
veteran has multi-infarct dementia 
resulting from his service connected head 
injury.  The basis for any determination 
should be discussed.  The examiner should 
determine if the veteran has any 
objective evidence of neurological 
disability resulting from the service 
connected head injury.  If so, the 
nerve(s) affected, all manifestations and 
the degree of disability should be 
specified.  Any such objective 
neurological disability which may be 
characterized as a residual of the 
cerebral concussion should be 
distinguished, if feasible, from purely 
subjective complaints, such as headaches, 
dizziness, insomnia, etc.  The attention 
of the examiner is directed in this 
regard to Diagnostic Codes 8045-9304.  
The rationale for all opinions expressed 
should be fully set forth.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

If, and only, if the neurological 
examiner determines that a diagnosis of 
multi-infarct dementia is warranted, a 
psychiatric examination should be 
ordered.  The claims folder and a copy of 
this Remand should be made available to 
the examiner.  All indicated tests and 
studies should be accomplished.  The 
examiner should evaluate the veteran's 
mental status, to include the severity of 
the manifestations, and assign a Global 
Assessment of Functioning.  The effect of 
the manifestations on employment should 
be reviewed.  The examiner should 
dissociate, if feasible, all 
manifestations attributable to any co-
existing but unrelated mental disability.  
The examiner should describe her/his 
findings in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  It would be helpful if the RO 
furnish the psychiatric examiner with a 
copy of the old and revised rating 
criteria for psychiatric disabilities so 
that the examiner may tailor his 
examination to the specified criteria.  

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his service-connected 
bronchitis with restrictive lung disease.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner for review in connection with 
the examination.  The examiner must be 
provided a copy of the revised rating 
schedule criteria for chronic bronchitis 
and restrictive lung disease and a copy 
of the old criteria under which the 
disability could be rated.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should identify all existing 
lung diseases (in particular, the correct 
diagnosis for the restrictive lung 
disease should be noted) and indicate 
whether the symptomatology under the 
applicable diagnostic codes are present.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  It is imperative that the 
information provided by the examiner 
permit the undersigned, who is not 
medically trained, to address all rating 
criteria and to be able to compare the 
examination findings to each and every 
criteria listed in all applicable rating 
codes.  This is required by regulation 
and mandate of the United States Court of 
Veteran's Appeals.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected cerebral 
concussion disability and bronchitis with 
restrictive lung disease have been 
provided by the examiners and whether the 
examiners have responded to all questions 
posed.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  This should 
include consideration of whether an 
extra-schedular rating is warranted for 
residuals of the head injury.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date of the 
examinations should be included in the 
claims folder.    

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


